Case: 21-1303    Document: 31 Page:
         Case 1:21-cv-10330-WGY     1 Date
                                Document 109Filed:
                                               Filed04/28/2021  Entry
                                                     04/28/21 Page 1 ofID:
                                                                         2 6418289




                 United States Court of Appeals
                                    For the First Circuit

 No. 21-1303

          BOSTON PARENT COALITION FOR ACADEMIC EXCELLENCE CORP.,

                                         Plaintiff, Appellant,

                                                  v.

   THE SCHOOL COMMITTEE OF THE CITY OF BOSTON; ALEXANDRA OLIVER-
 DAVILA; MICHAEL O'NEILL; HARDIN COLEMAN; LORNA RIVERA; JERI ROBINSON;
            QUOC TRAN; ERNANI DEARAUJO; BRENDA CASSELLIUS,

                                       Defendants, Appellees,

       THE BOSTON BRANCH OF THE NAACP; THE GREATER BOSTON LATINO
       NETWORK; ASIAN PACIFIC ISLANDER CIVIC ACTION NETWORK; ASIAN
          AMERICAN RESOURCE WORKSHOP; MAIRENY PIMENTAL; H.D.,

                                 Defendants, Intervenors, Appellees.
                                      __________________

                                        ORDER OF COURT

                                       Entered: April 28, 2021

         Now before the court are three motions. First, defendants' motion for leave to file sur-reply
 to plaintiff-appellant's reply to opposition to the emergency motion for injunction pending appeal
 is granted. Second, plaintiff's contingent motion for leave to file sur-sur reply is also granted. All
 parties are warned not to expect as a matter of course that leave will be granted to file sur-replies
 on subsequent motions or on the merits of the appeal.

        Third, the unopposed motion to amend the case caption and for leave to intervene filed by
 the Boston Branch of the NAACP, the Greater Boston Latino Network, Asian Pacific Islander
 Civic Action Network, Asian American Resource Workshop, Maireny Pimental, and H.D. is
 granted.


                                                       By the Court:

                                                       Maria R. Hamilton, Clerk
Case: 21-1303    Document: 31 Page:
         Case 1:21-cv-10330-WGY     2 Date
                                Document 109Filed:
                                               Filed04/28/2021  Entry
                                                     04/28/21 Page 2 ofID:
                                                                         2 6418289




 cc: Hon. William G. Young, Robert Farrell, Clerk, United States District Court for the District of
 Massachusetts, William H. Hurd, Callan G. Stein, Christopher W. Carlson Jr., Mary Grace White
 Metcalfe, Kay H. Hodge, John Matthew Simon, Catherine A. Lizotte, Daniel S. Manning, Susan
 M. Finegan, Andrew N. Nathanson, Doreen M. Rachal, Oren McCleary Sellstrom, Mathilda
 McGee-Tubb, Lauren A. Sampson, Amanda L. Clairmont, Janelle Heather Dempsey, Alexander
 JB Milvae, Bethany Y. Li, Drew A. Domina, Jason L. Burrell-Delrosario, Laura E. Martin, Marc
 John Randazza, Gordon M. Fauth Jr., Kathleen B. Boundy, Michael N. Sheetz, Adam S.
 Gershenson, Bryan Koch, Robby L.R. Saldana, Amanda Buck Varella, Virginia Benzan, Brian M.
 Alosco, Melanie Burke, Francisca Fajana
